Title: To George Washington from Major Henry Lee, Jr., 30 November 1779
From: Lee, Henry Jr.
To: Washington, George


        
          Sir
          Pleasant Valley [Monmouth County, N.J.] 30th Novr 1779.
        
        Since my last I have received no material intelligence from New York. I transmit herewith an accurate memorandum of the enemys navy on this station.
        The troops are billeted on the inhabitants: it seems as if Gen. Clinton was waiting for the arrival of a packet before he takes any measures for the ensuing campaign or some obstructions are in the way, of which we are unadvised. Two Fleets of Transports are getting ready for sea, it is said they are victuallers designed, one for G. Britain, the other for Ireland. The Russel & Roebuck are und[er] sailing orders supposed to be intended as convoy to the above mentioned fleets. It is utterly impossible to execute your Excellencys orders on the score of intelligence, without risking great personal trouble from the civil government of this state.
        I very respectfully acquainted the Governor with the object of our mission into this county & begged to be favored with the particular restrictions which he might wish should be imposed on spys—I enclose your Excellency the answer received: the conclusion to be drawn is so direct that no doubt can exist of the intentions of government on the occasion. I beg your Excellency’s further instructions. I have the honor to be sir with profound respect your most obt hum: servt
        
          Henry Lee junr
        
      